Citation Nr: 9912798	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  92-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for arthritis 
(gonarthrosis) claimed as joint knee wear with Baker's cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 17, 1960 to July 
22, 1974 and from July 24, 1974 to August 31, 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991, rating decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The notice of disagreement was 
received in November 1991.  The statement of the case was 
sent to the veteran in March 1992.  The substantive appeal 
was received in May 1991.  In December 1992 and June 1995, 
the Board remanded this case to the RO for further 
development.  The veteran is unrepresented in his appeal.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed knee disabilities and service 
nor is there medical evidence of a diagnosis of arthritis 
within one year of service discharge.  


CONCLUSION OF LAW

The claim of service connection for knee disabilities is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well-grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the veteran asserts that his knee 
disabilities had their onset during service, this assertion 
does not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between any 
disability in service and his alleged current disabilities.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

Historically, in April 1990, the veteran applied for VA 
disability compensation benefits.  At that time, he indicated 
that he had a knee disability and arthritis.  The veteran 
indicated that he was treated for knee disability and 
arthritis at the Landstuhl Hospital in Landstuhl, Germany.  
He also indicated that his service medical records had been 
transferred to the National Personnel Records Center (NPRC) 
upon his retirement from service.  

In April and May 1990, the RO requested that the veteran 
submit medical evidence of his knee disability and arthritis.

Thereafter, the veteran's post-service medical records dated 
from 1986 through 1990 were received from Zweibrucken, 
Germany Air Force Base Hospital and Landstuhl, Germany Army 
Medical Center.  These records show that in October 1987, the 
veteran was treated for complaints of left knee pain.  
Physical examination revealed swelling with mild effusion, 
but no skin redness.  Range of motion was good and there was 
no definite ligament laxity.  The diagnosis was arthralgia.  
The veteran was again examined and reported having a 5 to 6 
month history of swelling and left knee pain.  Physical 
examination revealed that the veteran had full range of 
motion, but had crepitus, effusion, and synovitis.  X-rays 
revealed an old infected osteochondritis dissecans.  The 
impression was osteochondritis dissecans of the left medial 
femoral condyle.  Subsequent December 1987 anterior-posterior 
x-rays of the knees revealed a slight decrease in the lateral 
joint space of the left as compared to the right with no 
other significant abnormalities.  

An October 1989 record showed that the veteran was admitted 
to treatment with complaints of right knee pain and a 
palpable mass in the popliteal area.  The veteran reported 
having a history of knee problems.  Physical examination 
revealed that the veteran had moderate effusion, but 
demonstrated full range of motion.  There was a soft tissue 
mass in the popliteal space.  The knee ligaments were stable.  
X-rays revealed moderate joint space narrowing medially with 
osteophyte on femur laterally.  The impression was moderate 
to severe degenerative joint disease of the right knee with a 
Baker's cyst.  A November 1989 record showed that the veteran 
was admitted to treatment with moderate to severe 
degenerative joint disease in the mid knee joint space with 
narrowing osteophytes and a popliteal cyst.  Physical 
examination revealed degenerative joint disease of the right 
knee with effusion, loss of extension, and a popliteal cyst.  
X-rays revealed moderate degenerative joint disease, 
medially, patellofemoral joint.  In December 1989, it was 
noted that the veteran was still experiencing painful 
effusion.  A March 1990 record showed that the veteran had 
degenerative joint disease of the right knee with no increase 
in symptoms, negative effusion, and no change in popliteal 
cyst.  

In March 1991, the veteran was afforded a VA orthopedic and 
neurologic examinations.  At that time, the veteran reported 
that he first experienced bilateral knee pain in 1982.  
Physical examination resulted in diagnoses of extreme 
gonarthrosis and retro-patellar arthrosis on the right with a 
Baker's cyst in the hollow of that knee and moderate 
gonarthrosis on the left.

In an August 1991 rating decision, service connection for 
knee disability was denied.  In addition, service connection 
was granted for eye and ear disabilities.  This rating 
decision referred to the veteran's service medical records.  
The RO indicated that the service medical records were 
negative for any treatment of a knee condition and/or any 
diagnosis or x-ray evidence of arthritis or rheumatoid 
arthritis.  This information was reiterated in the March 1992 
statement of the case.  The Board notes that a current review 
of the claims file shows that the service medical records are 
not of record and apparently have been lost.  The Board 
further notes that the veteran has indicated that medical 
records dated from 1982 through 1986, during the years 
immediately following his discharge from service, have also 
been lost.  

In January 1993, lay statements were received.  One 
individual, R.F., indicated that he served on active duty 
with the veteran and had worked with the veteran post-
service.  He indicated that from 1980 to 1982, the veteran 
told him that his knees were causing him pain.  Thereafter, 
he indicated that he witnessed the veteran having obvious 
knee pain.  In addition, he related that other individuals 
who worked with them would perform the more physically 
demanding activities due to the veteran's difficulties with 
his knees.  R.F. related that he and the veteran often 
discussed his knee problems and that he also knew that the 
veteran was medicated for his knee problems.  Another 
individual, J.T. indicated that he served with the veteran in 
1982 and was in Germany with the veteran after his retirement 
in 1982.  He related that the veteran told him at that time 
that he was suffering from knee pain and later related to him 
what his post-service knee diagnoses were.  Another 
individual, H.B. indicated that he had known the veteran 
since 1965 and was stationed with him at various locations 
until he left Germany in 1991.  This individual also 
indicated that the veteran had complained to him of his knee 
problems and treatment therefor.  Another individual, R.C. 
indicated that he had known the veteran for over 20 years and 
had worked closely with him for the past 6 years.  He 
indicated that the veteran's activities were limited due to 
his knee problems.  

In January and May 1994, the veteran was advised that the VA 
outpatient clinic in Landstuhl, Germany indicated that they 
did not have any records of the veteran for the period of 
1982 to 1986.  As such, the veteran was requested to furnish 
alternate sources of evidence.  

In May 1994, the veteran's service medical records were 
requested from the NPRC, but in July 1994, the NPRC indicated 
that no service medical records were on file.  In July 1994, 
the veteran's records were requested from the Zweibrucken, 
Germany Air Force Base Hospital.  In August 1997, the 
veteran's medical records were again requested from the NPRC; 
the Zweibrucken, Germany Air Force Base Hospital; and the 
Landstuhl, Germany Army Medical Center.  In addition, the 
veteran was notified that he could submit additional 
information.  

Thereafter, a copy of an immunization record of the veteran 
as well as an outpatient treatment card were received, but 
there were no service medical records enclosed with the 
immunization record and outpatient treatment card.  No 
information was forthcoming from the Zweibrucken, Germany Air 
Force Base Hospital or the Landstuhl, Germany Army Medical 
Center.  

In sum, the veteran and the individuals who submitted lay 
evidence on his behalf assert that current knee disabilities 
originated during service.  However, the veteran, as 
previously noted, as well as those individuals have not been 
shown to be capable of making medical conclusions, their 
statements regarding causation are not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  That is, they are 
not qualified to opine whether current knee disabilities are 
etiologically related to any complaints of knee disabilities 
during service.  

With regard to the medical evidence of record, there is no 
medical opinion of record which links the veteran's current 
knee disabilities to service or which medically establishes 
that the veteran had arthritis within one year of the 
veteran's discharge from service.  Although examiners 
recorded the veteran's own report that his knee disabilities 
began during service, no medical professional independently 
opined as to the date of onset and/or etiology of the 
veteran's current knee disabilities.  Rather, the veteran's 
own rendition of his medical history was merely documented.  
As noted, there is no medical evidence showing that there is 
any relationship whatsoever between service and his currently 
diagnosed knee disabilities nor is there medical evidence of 
a diagnosis of arthritis within one year of service 
discharge.  Thus, as there is no competent medical evidence 
establishing a nexus between the currently diagnosed knee 
disabilities and service, all of the criteria of Caluza have 
not been met.  As such, the claim for service connection for 
knee disabilities is not well-grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.




ORDER

The appeal as to the issue of entitlement to service 
connection for knee disabilities is denied as not well-
grounded.







		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

